 Case: 1:20-cv-00066-SNLJ Doc. #: 28 Filed: 04/22/21 Page: 1 of 2 PageID #: 90




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                            SOUTHEASTERN DIVISION

LUCILLE CASSELL, et al.,                        )
                                                )
              Plaintiffs,                       )
                                                )
v.                                              )       Case No. 1:20-cv-66-SNLJ
                                                )
BRACO MANUFACTURING CO.,                        )
INC., et al.,                                   )
                                                )
               Defendants.                      )

                             MEMORANDUM AND ORDER

       This matter is before the Court on review of the file. The Eighth Circuit has

admonished district courts to “be attentive to a satisfaction of jurisdictional requirements

in all cases.” Sanders v. Clemco Indus., 823 F.2d 214, 216 (8th Cir. 1987). “In every

federal case the court must be satisfied that it has jurisdiction before it turns to the merits

of other legal arguments.” Carlson v. Arrowhead Concrete Works, Inc., 445 F.3d 1046,

1050 (8th Cir. 2006). “A plaintiff who seeks to invoke diversity jurisdiction of the

federal courts must plead citizenship distinctly and affirmatively.” 15 James Wm.

Moore, et al., Moore’s Federal Practice § 102.31 (3d ed. 2010).

       The Complaint in this case asserts that the Court has jurisdiction over the action

pursuant to 28 U.S.C. § 1332 because the lawsuit is between citizens of different States

and the matter in controversy exceeds the sum of $75,000. However, plaintiffs allege the

“principal residence” for the individual plaintiffs, not the plaintiffs’ citizenship. That is




                                               1
 Case: 1:20-cv-00066-SNLJ Doc. #: 28 Filed: 04/22/21 Page: 2 of 2 PageID #: 91




insufficient for purposes of determining whether diversity jurisdiction exists. See Reece

v. Bank of New York Mellon, 760 F.3d 771, 777-78 (8th Cir. 2014).

       In addition, plaintiffs include a Limited Liability Company (“LLC”). The Eighth

Circuit has held that unincorporated entities such as LLCs are citizens of every state of

which any member is a citizen. See GMAC Commercial Credit, LLC v. Dillard Dep’t

Stores, Inc., 357 F.3d 827, 829 (8th Cir. 2004). Thus, for plaintiff CBD Enterprises,

LLC, the Court must examine the citizenship of each member of the LLC to determine

whether diversity jurisdiction exists. The Complaint alleges only that the LLC was

created under the laws of Missouri and that its principal place of business is in Missouri.

The information plaintiff provides is insufficient for the Court to examine the citizenship

of each member of plaintiff CBD Enterprises. Furthermore, this Court is required to

examine the parties for any potential conflicts of interest that the undersigned might

possess. See 28 U.S.C. § 455.

       Accordingly,

     IT IS HEREBY ORDERED that, by May 14, 2021, plaintiff shall file an
amended complaint in accordance with this memorandum.

       IT IS FURTHER ORDERED that if plaintiff does not timely and fully comply
with this order, this matter will be dismissed for lack of subject matter jurisdiction.

    IT IS FURTHER ORDERED that all other proceedings in this case are
STAYED pending further order of this Court.


       Dated this 22nd day of April, 2021.

                                          _____________________________________
                                          STEPHEN N. LIMBAUGH, JR.
                                          SENIOR UNITED STATES DISTRICT JUDGE

                                             2
